NUMBERS 13-18-00353-CR AND 13-18-00354-CR

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


CHARLES NICKOLOUS LINZEY,                                                               Appellant,

                                                  v.

THE STATE OF TEXAS,                                                                       Appellee.


                       On appeal from the 33rd District Court
                             of Burnet County, Texas.



                    ORDER TO FILE APPELLATE BRIEF
   Before Chief Justice Contreras and Justices Longoria and Perkes
                          Order Per Curiam

       These causes are currently before the Court on appellant's third unopposed motion

for extension of time to file the brief.1 The reporter’s record was filed on September 5,



        1 This case is before the Court on transfer from the Ninth Court of Appeals in Beaumont pursuant
to a docket equalization order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001
(West, Westlaw through 2017 1st C.S.).
2018, and appellant’s brief was originally due to be filed thirty days thereafter. See Tex.

R. App. P. 38.6(a). This Court has previously granted appellant two extensions of time

totaling 129 days to file the brief, and appellant now seeks an additional 30 days, until

April 11, 2019, to file the brief.

       The Court GRANTS appellant’s third unopposed motion for extension to file the

brief and ORDERS the Honorable Gary E. Prust to file the brief on or before April 11,

2019. The Court looks with disfavor on the delay caused by counsel’s failure to timely

file a brief in this matter.         No further extensions will be granted absent exigent

circumstances. If counsel fails to file the brief within the specified period of time, the

Court will act appropriately to ensure that appellant's rights are protected. See id. R.

38.8(b)(4).

                                                    PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
20th day of March, 2019.




                                                2